Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
December 20, 2010, by and among Cambridge Heart, Inc., a Delaware corporation
(the “Company”), and the purchasers identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

“8-K Filing” shall have the meaning ascribed to such term in Section 4.4.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Bloomberg” means Bloomberg L.P. or, if Bloomberg L.P. no longer reports the
applicable pricing or other information, such other data service as may in the
future replace Bloomberg L.P. as the primary industry source of stock market
data.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday in the United States or a day on which banking
institutions in New York City are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of Securities pursuant to
Section 2.1.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.

 

1



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company that entitle the
holder thereof to acquire Common Stock at any time, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company Counsel” means Nutter, McClennen & Fish LLP with offices in Boston,
Massachusetts.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

“Effective Date” means the earlier of (a) the date that all of the Registrable
Securities (as defined in the Registration Rights Agreement) have been
registered for resale by the holders thereof pursuant to a registration
statement(s) declared effective by the SEC and (b) the date that all of the
Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions.

“Equitable Exceptions” shall have the meaning ascribed to such term in
Section 3.1(c).

“Escrow Agent” means Iberiabank, a Louisiana State banking corporation.

“Escrow Agreement” means the Escrow Agreement, dated the date hereof among the
Company and the Escrow Agent, in the form of Exhibit A attached hereto.

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exercise Date” means the earlier of (a) the date that all of the Registrable
Securities (as defined in the Registration Rights Agreement) have been
registered for resale by the holders thereof pursuant to a registration
statement(s) declared effective by the SEC and (b) the date that all of the
Shares and the Warrant Shares have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 (assuming cashless exercise thereof) without volume or
manner-of-sale restrictions. Notwithstanding anything herein to the contrary, in
the event that the Exercise Date has not occurred within the first (1st) year
following the date hereof and at any time thereafter the Company or a Purchaser
delivers an opinion of counsel reasonably satisfactory to the Company that the
Shares and the Warrant Shares (upon cashless exercise) may be resold pursuant to
Section 4(1) under the Securities Act without volume or manner-of-sale
restrictions, the Company shall promptly provide all Purchasers with written
notice of its receipt of the satisfactory opinion and the date of such notice
shall be deemed the Exercise Date.

 

2



--------------------------------------------------------------------------------

“Force Majeure” shall mean any unusual event arising from causes reasonably
beyond the control of the Company that could not be reasonably anticipated that
causes a delay in or prevents the performance of any obligation under this
Agreement or the agreements contemplated hereby, including but not limited to:
acts of God; fire; war; terrorism; insurrection; civil disturbance; explosion;
adverse weather conditions that could not be reasonably anticipated; unusual
delay in transportation; strikes or other labor disputes; restraint by court
order, order of public authority or failure of the Purchaser’s broker to take
action necessary in order for the Company to deliver the Shares electronically
through the Depository Trust Corporation (if so requested by the Purchaser) but
specifically not including any event resulting from the failure of the Company’s
transfer agent to act or perform any function.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“GT” means the law offices of Greenberg Traurig, P.A. located at 5100 Town
Center Circle, Suite 400, Boca Raton, FL 33486.

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

“Initial Press Release” shall have the meaning ascribed to such term in
Section 4.4.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(d).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Lock-Up Agreement” means the Lock-Up Agreement, dated as of the date hereof, to
be executed and delivered to the Company by each of the directors and officers
of the Company, in the form of Exhibit B attached hereto.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

“Offering” shall have the meaning ascribed to such term in Section 2.1.

“Per-Unit Purchase Price” means $0.20.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

“Purchaser’s Shares” means that number of Shares of Common Stock equal to such
Purchaser’s Subscription Amount divided by the Per Unit Purchase Price as
specified adjacent to such Purchaser’s name and beneath the heading “Purchaser’s
Shares” on Schedule I attached hereto.

 

3



--------------------------------------------------------------------------------

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated of even date herewith, by and among the Company and the Purchasers who are
parties thereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

“Restricted Period” shall have the meaning ascribed to such term in
Section 4.11(a).

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Agent” means Dawson James Securities, Inc.

“Selling Agent Warrants” means a five (5) year warrant to purchase such number
of shares of our Common Stock equal to 8% percent of the aggregate number of
Shares issued in the Offering at an exercise price equal to the Warrant Exercise
Price and exercisable at the election of the Selling Agent on a cashless basis.

“Shares” means the shares of Common Stock underlying the Units issued or
issuable to each Purchaser pursuant to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to each Purchaser, the aggregate purchase price
of the Units to be purchased by such Purchaser pursuant to this Agreement, as
specified adjacent to such Purchaser’s name and beneath the heading
“Subscription Amount” on Schedule I attached hereto, in United States Dollars
and in immediately available funds.

“Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.11(a).

“Subsidiaries” means any subsidiaries of the Company as defined in Rule 1-02 of
Regulation S-X promulgated by the SEC pursuant to the Exchange Act.

“Supermajority Purchasers” means the Purchasers which, at any given time, hold
greater than 66-2/3% of the voting power of the outstanding Shares that have not
been resold pursuant to an effective registration statement under the Securities
Act or Rule 144 of the Securities Act, provided that at least 20% of such Shares
remain held by the Purchasers and if less than 20% of the Shares are then
outstanding and held by Purchasers, 66-2/3% of

 

4



--------------------------------------------------------------------------------

the Shares and exercised and unexercised Warrant Shares then outstanding that
have not been resold pursuant to an effective registration statement under the
Securities Act or Rule 144 of the Securities Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the Pink OTC Markets, Inc. (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i) and (ii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex
Equities, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Transfer Agent” means American Stock Transfer & Trust Company LLC with offices
at 6201 15th Avenue, Brooklyn, NY 11219, the current transfer agent for the
Common Stock of the Company.

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, all exhibits and schedules hereto and thereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Units” shall have the meaning ascribed to such term in Section 2.1.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

“Warrant” means the common stock purchase warrant, which shall be in the form
attached hereto as Exhibit C and shall grant the holder thereof the right to
purchase one share of Common Stock at an exercise price equal to the Warrant
Exercise Price.

“Warrant Exercise Price” means an exercise price equal to $0.25.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein relating to the offering (the “Offering”) by the Company of up
to an aggregate of 14,500,000 units (the “Units”), each consisting of one share
of Common Stock and one Warrant, the Company agrees to sell to the Purchasers,
and the Purchasers severally, and not jointly, agree to purchase from the
Company, that number of Units equal to (a) the Subscription Amount (b) divided
by the Per Unit Purchase Price. On the Closing Date, each Purchaser shall
deliver to the Escrow Agent via wire transfer or certified check of immediately
available funds equal to such Purchaser’s Subscription Amount, the Company shall
deliver to each Purchaser its respective Shares and Warrants as set forth in
Section 2.2(a), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Section 2.2 and Section 2.3, the Closing
shall occur at the offices of GT or such other location as the parties shall
mutually agree.

2.2 Deliveries.

(a) Company Deliveries. On or prior to the Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser or a duly designated
representative thereof the following:

(i) this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit D
attached hereto;

(iii) a legal opinion of Ellenoff Grossman & Schole LLP, substantially in the
form of Exhibit E attached hereto;

(iv) a copy of irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver, on an expedited basis, a certificate evidencing that
the Purchaser’s Shares registered in the name of such Purchaser;

(v) a Warrant registered in the name of such Purchaser pursuant to which such
Purchaser shall have the right to purchase a number of shares of Common Stock
equal to 100% of the number of such Purchaser’s Shares at the Warrant Exercise
Price;

(vi) Lock-Up Agreements duly executed by each of the directors and officers of
the Company;

(vii) the Registration Rights Agreement duly executed by the Company; and

(viii) the Escrow Agreement duly executed by the Company and the Escrow Agent.

 

6



--------------------------------------------------------------------------------

(b) Purchaser Deliveries. On or prior to the Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:

(i) this Agreement duly executed by such Purchaser;

(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company; and

(iii) the Registration Rights Agreement duly executed by such Purchaser.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein (unless as
of a specific date therein, in which case they shall be accurate in all material
respects as of such date);

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed;

(iii) no proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court or governmental body, or agency and
shall be pending;

(iv) the sale of the Securities by the Company shall not be prohibited by any
law or governmental order or regulation;

(v) all necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency with respect to any of the transactions
contemplated hereby shall have been duly obtained or made and shall be full
force and effect; and

(vi) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement.

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein, in which case they shall be accurate in all material
respects as of such date);

 

7



--------------------------------------------------------------------------------

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the Closing, trading in the Common Stock shall not
have been suspended by the SEC or the Company’s principal Trading Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing), and, at any time
prior to the Closing, trading in securities generally as reported by Bloomberg
shall not have been suspended or limited, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

2.4 Acceptance of Subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to each of the Purchasers an
executed copy of this Agreement. If this subscription is rejected or the
Offering is terminated, in each case, prior to execution and delivery of this
Agreement by the Company, this Agreement and all other documents executed by
each of the Purchasers shall thereafter be of no further force or effect.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the disclosure schedules attached hereto (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the representations and
warranties set forth below to each Purchaser as of the date hereof and as of the
Closing Date (unless as of a specific date therein, in which case they are made
as of such date):

(a) Subsidiaries. The Company has no subsidiaries.

(b) Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its

 

8



--------------------------------------------------------------------------------

business as currently conducted. The Company is not in violation or default of
any of the provisions of its certificate of incorporation and bylaws. The
Company is duly qualified to conduct business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”), and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than the Required
Approvals. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law (collectively, the
“Equitable Exceptions”).

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation or bylaws,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filings required pursuant to Section 4.4 of this Agreement, (ii) filings
required pursuant to the Registration Rights Agreement and the Selling Agent
Warrants and (iii) the filing of Form D with the SEC pursuant to Regulation D
under the Securities Act and (iv) and such filings as are required to be made
under applicable state securities laws (collectively, the “Required Approvals”).

(f) Valid Issuance. The Shares are duly authorized and, when issued and paid for
in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Warrants have been duly and validly authorized. Upon
the due exercise of the Warrants, the Warrant Shares will be validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents. The Company has reserved from its duly authorized capital stock a
sufficient number of shares of Common Stock for issuance upon the exercise of
the Warrants.

(g) Capitalization. The capitalization of the Company is as described in the SEC
Reports. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act other than pursuant to the exercise
of employee stock options under the Company’s stock option plans, the issuance
of shares of Common Stock to employees pursuant to existing employee benefit
plans or pursuant to the conversion or exercise of outstanding Common Stock
Equivalents. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except (i) as a result of the
purchase and sale of the Shares, (ii) as set forth in the SEC Reports, or
(iii) as set forth on Schedule 3.1(g), there are no outstanding options,
warrants, rights to subscribe to, calls or commitments of any kind whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for

 

10



--------------------------------------------------------------------------------

or purchase securities. Any statements in the SEC Reports regarding employee and
director stock options are accurate in all material respects. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option or stock plans.
Except for the issuance of the Securities contemplated by this Agreement or as
set forth in the SEC Reports, no event, liability, fact, circumstance,
occurrence or development has occurred or exists with respect to the

 

11



--------------------------------------------------------------------------------

Company or its business, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) Trading Day prior to the date that
this representation is made. The Company does not have pending before the SEC
any request for confidential treatment of information.

(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) would, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. No director or officer of the Company is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty within
the last five (5) years. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or to the knowledge of the Company any current or former
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the Exchange Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s employees is a member of a union that relates to such
employee’s relationship with the Company, and the Company is not a party to a
collective bargaining agreement. The Company believes that its relationships
with its employees is good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(l) Compliance. The Company (i) neither is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental

 

12



--------------------------------------------------------------------------------

body, and (iii) neither is nor has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as could not reasonably be expected to have a Material Adverse Effect.

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. The Company owns no real property and has good and
marketable title to all owned personal property that is material to its
business, free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company are held by it under valid, subsisting and enforceable
leases of which the Company is in compliance, except as could not reasonably be
expected to result in a Material Adverse Effect.

(o) Patents and Trademarks. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights that are necessary or material for use in
connection with its business as described in the SEC Reports, except for such
instances, if any, where the failure to have such rights could not reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). The Company has not (i) received a notice (written or
otherwise) that any of the Intellectual Property Rights used by the Company
violate or infringe upon the rights of any Person, or (ii) received a written
invitation to license any Intellectual Property Rights of a Person in order to
avoid such a violation or infringement. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable (subject only to the Equitable
Exceptions) and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of the
Intellectual Property Rights, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks, including, without limitation,
products liability, and in such amounts as are prudent and customary in the
businesses in which the Company is engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount. To the best knowledge of the Company, such insurance
contracts and policies are accurate and complete. The

 

13



--------------------------------------------------------------------------------

Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company’s line of business.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company, or any person who
served as an officer or director in the 12 months prior to the date of this
Agreement, and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other equity compensation or
employee benefits, including, without limitation, stock option agreements under
any stock option plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
knowledge of the Company, in other factors that could significantly affect the
Company’s internal controls.

 

14



--------------------------------------------------------------------------------

(s) Certain Fees. Except for the fees and expenses of the Selling Agent and the
Selling Agent Warrants, no brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.

(t) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration thereunder.

(v) Registration Rights. Other than each of the Purchasers pursuant to the
Registration Rights Agreement and the Selling Agent pursuant to the Selling
Agent Warrants, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

(w) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to terminate, or which to its knowledge is likely to have the
effect of terminating, the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

(x) Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that

 

15



--------------------------------------------------------------------------------

neither it nor any other Person acting on its behalf has provided any of the
Purchasers or their agents or counsel with any information that it believes
constitutes material, non-public information. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. The disclosure provided by
or on behalf of the Company to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the representation
and warranties made herein and the Disclosure Schedules, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any Affiliate of the Company or any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act which would require the registration
of any such securities under the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.

(aa) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature. The Company does not intend to incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or for which the Company has commitments. For the
purposes of this Agreement, “Indebtedness” shall mean (X) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (Y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (Z) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. The Company is not in default with respect to any Indebtedness.

 

16



--------------------------------------------------------------------------------

(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and (ii) has no knowledge of a tax deficiency which has been asserted
or threatened against the Company.

(cc) No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(dd) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended

(ee) Accountants. The Company’s accountant firm is set forth in the SEC Reports.
To the Company’s knowledge, such accountant firm (i) is a registered public
accounting firm as required by the SEC and (ii) shall express its opinion with
respect to the financial statements to be included in the Company’s Annual
Report on Form 10-K for the year ending December 31, 2010.

(ff) No Disagreements. There are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants and lawyers formerly or presently employed by the Company,
and the Company is current with respect to any fees owed to its accountants and
lawyers which could affect the Company’s ability to perform any of its
obligations under any of the Transaction Documents.

(gg) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and any advice given by any of the Purchasers
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchasers’ purchase of the Securities. The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

17



--------------------------------------------------------------------------------

(hh) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) or (iii),
compensation paid to the Selling Agent in connection with the placement of the
Securities.

(ii) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its financial results or
prospects.

(jj) Disclaimer of Other Representations and Warranties; Knowledge.

(i) The Company does not make and has not made, and shall not be deemed to have
made, any representations or warranties relating to the Company’s business or
assets, or otherwise in connection with the transactions contemplated hereby,
other than those expressly set forth herein which are made by the Company.
Without limiting the generality of the foregoing, the Company has not made and
shall not be deemed to have made, any representations or warranties as to the
information contained in any presentation relating to the Company in connection
with the transactions contemplated hereby, and no statement made in any such
presentation shall be deemed a representation or warranty hereunder or
otherwise. It is understood that any cost estimates, projections or other
predictions, any data, and any financial information or presentations by the
Company’s management are not and shall not be deemed to be or to include
representations or warranties of Company (it being understood that this
subsection shall not be deemed to limit the representations and warranties
contained herein, including, without limitation, those with respect to the SEC
Reports). No person has been authorized by the Company to make any
representation or warranty relating to the Company or otherwise in connection
with the transactions contemplated hereby and, if made, such representation or
warranty must not be relied upon as having been authorized by the Company.

 

18



--------------------------------------------------------------------------------

(ii) Whenever a representation or warranty made by the Company herein refers to
the knowledge of the Company, such knowledge shall be deemed to consist only of
the actual knowledge of the officers and directors of the Company.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser has full power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out the obligations thereunder. Each Purchaser
not a natural person is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by each
Purchaser that is not a natural person of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of such Purchaser.

(b) Execution. Each Transaction Document to which such Purchaser is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(c) Restricted Securities. Such Purchaser understands that the Securities are
restricted securities and have not been registered under the Securities Act or
any applicable state securities law and, except as set forth in the Registration
Rights Agreement, the Company has no present or future obligation to register
the Securities under the Securities Act or any state securities laws. Such
Purchaser understands that the offering and sale of the Securities is intended
to be exempt from registration under the Securities Act, by virtue of
Section 4(2) thereof and the provisions of Regulation D promulgated thereunder,
based in part, upon the representations, warranties and agreements of such
Purchaser contained in this Agreement. Subject to the terms hereunder, legends
shall be placed on the Securities to the effect that they have not be registered
under the Securities Act or applicable state securities laws and appropriate
notations thereof will be made in the Company’s stock books. Such Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

(d) Own Account. Such Purchaser is acquiring the Securities solely for such
Purchaser’s own account and not with a view to or for distributing or reselling
such

 

19



--------------------------------------------------------------------------------

Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect, formal or informal, agreement,
arrangement or understanding with any other persons regarding the distribution
of such Securities in violation of the Securities Act or any applicable state
securities law, and has no plans to enter into any such agreement or
arrangement. For the avoidance of doubt, this representation and warranty shall
not limit such Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws.

(e) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of the investment in the Securities and, at the present time, has a
sufficient net worth to sustain a complete loss of such investment in the
Company in the event such a loss should occur.

(g) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(h) Access to Information. Such Purchaser acknowledges that it has had access to
and has reviewed the Disclosure Schedules, the SEC Reports and all other
documents pertaining to the Offering, and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect the Purchaser’s right
to rely on the truth, accuracy and completeness of the Disclosure Schedules and
the Company’s representations and warranties contained in the Transaction
Documents.

 

20



--------------------------------------------------------------------------------

(i) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) as of
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions.

(j) No Conflict. The execution and delivery of this Agreement and the
transactions and contemplated herein by such Purchaser and the consummation of
the transactions contemplated hereby and thereby will not conflict with or
result in any violation of or default by such Purchaser (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the organizational documents of such
Purchaser, (ii) any material agreement or instrument, permit, franchise, or
license or (iii) any judgment, order, statute, law, ordinance, rule or
regulations, applicable to such Purchaser or its respective properties or
assets.

(k) Brokers. Each Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.

(l) Disclosure. Such Purchaser acknowledges and agrees that the Company does not
make and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.1 hereof.

(m) Address. Such Purchaser’s address on the signature page hereto indicates the
true state of residence of such Purchaser.

 

21



--------------------------------------------------------------------------------

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser hereunder and
thereunder.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in substantially the following
form:

THIS SECURITY [AND THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE] HAVE
NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY,] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement

 

22



--------------------------------------------------------------------------------

and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company, and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Prompt notice shall be given to the Company of
such a pledge or transfer. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.

(d) Certificates evidencing the Shares and the Warrant Shares shall not contain
any legend, including the legend set forth in Section 4.1(b) above,
(i) following the resale of the Shares or Warrant Share pursuant to an effective
registration statement under the Securities Act covering the resale of such
Shares or Warrant Shares, (ii) following any resale of such Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Shares or Warrant Shares are eligible
for resale under Rule 144 without the requirement that the Company be in
compliance with current public information or volume limitations, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC). The Company agrees that following the time when a legend is no longer
required under this Section 4.1(d), it will, no later than three (3) Trading
Days following the delivery by a Purchaser to the Company or the Transfer Agent
of a certificate representing Shares or Warrant Shares issued with a restrictive
legend (such date, the “Legend Removal Date”), and receipt by the Company and
Company counsel of a written request that the Company remove the legend from
such certificate, deliver or cause to be delivered to such Purchaser or such
Purchaser’s transferee, as applicable, a certificate representing such Shares or
Warrant Shares that is free from all restrictive and other legends. The Company
may not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section. Notwithstanding anything to the contrary contained herein, the Company
shall not be required to effect a removal of a restrictive legend to the extent
such legend is required under applicable requirements of the Securities Act,
including any rule of the SEC promulgated thereunder, and judicial
interpretations thereof.

(e) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
for each $2,000 of Shares or Warrant Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), $10.00 per
Trading Day for each Trading Day after the second (2nd) Trading Day following
the Legend Removal Date until such certificate is delivered without a legend;
provided, however, that such Purchaser has provided the Company with at least
one (1) Trading Day’s prior written notice of such failure to deliver
certificates without legends; provided, further, that the Company shall

 

23



--------------------------------------------------------------------------------

not be obligated to pay any per Trading Day liquidated damages with respect to
delays directly caused by a Force Majeure (but the Company shall use reasonable
best efforts to remedy or overcome such failures as promptly as possible).
Nothing herein shall limit such Purchaser’s right to pursue actual damages for
the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

(f) Each of the Purchasers, severally and not jointly with the other Purchasers,
agrees that the removal of the restrictive legend from certificates representing
the Shares or the Warrant Shares as set forth in this Section 4.1(d)(i) or
(ii) is predicated upon the Company’s reliance that such Purchaser will sell any
such Shares or Warrant Shares pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement.

4.2 Furnishing of Information; Public Information.

(a) Until the earlier of (i) such time as no Purchaser owns Securities or
(ii) the Warrants expire, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Purchaser owns Securities, if the Company is
not required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Purchaser to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

(b) At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time that all of the Securities may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
including, without limitation, Rule 144(i), if the Company shall fail for any
reason to satisfy the current public information requirement under Rule 144(c)
(a “Public Information Failure”) then, in addition to such Purchaser’s other
available remedies, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell the Securities, an amount in cash equal to 1.0%
of such Purchaser’s aggregate Subscription Amount which shall become due and
owing on the day of a Public Information Failure and on every thirtieth
(30th) day thereafter (pro rated for periods totaling less than thirty
(30) days) until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required for
the Purchasers to transfer the Shares and the Warrant Shares pursuant to Rule
144 (such payments, the “Public Information Failure Payments”). The Company
shall be required to pay the Public Information Failure

 

24



--------------------------------------------------------------------------------

Payments on the earlier of (i) the last day of the calendar month during which
such Public Information Failure Payments are incurred and (ii) the third
(3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (pro rated
for partial months) until paid in full. Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Public Information Failure,
and such Purchaser shall have the right to pursue all remedies available to it
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief. The aggregate amount of Public Information
Failure Payments shall not exceed 10% of a Purchaser’s aggregate Subscription
Amount, less any amounts paid pursuant to Section 2(b) of the Registration
Rights Agreement.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require stockholder
approval of the sale of the Securities to the Purchasers unless stockholder
approval is obtained before the closing of such subsequent transactions.

4.4 Securities Laws Disclosure; Publicity. The Company shall on the Trading Day
immediately following the date hereof, issue a Current Report on Form 8-K , by
5:30 p.m. (New York City time) (the “8-K Filing”), and press release, by 8:30
a.m. (New York City time) (the “Initial Press Release”), disclosing the material
terms of the transactions contemplated hereby, and including the Transaction
Documents as exhibits thereto. From and after the issuance of such press
release, the Company shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company, or any of its
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company that expressly identifies the
individual Purchaser, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the SEC or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except:
(a) as required by federal securities law in connection with (i) any
registration statement contemplated by the Registration Rights Agreement and
(ii) the filing of final Transaction Documents (including signature pages
thereto) with the SEC and (b) to the extent such disclosure is required by law
or Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).

 

25



--------------------------------------------------------------------------------

4.5 Stockholder Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Purchaser is an
“acquiring person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement), stockholder
rights plan or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents.

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company. If a Purchaser
(other than a holder of the Company’s Series D Convertible Preferred Stock) has
received, from and after the time of the 8-K Filing, any material, nonpublic
information regarding the Company from the Company or any of its officers,
directors, affiliates or agents, it may provide the Company with written notice
thereof. The Company shall, within two (2) Trading Days of receipt of such
notice, make public disclosure of such material, nonpublic information.

4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables in
the ordinary course of the Company’s business and prior practices), to redeem
any Company equity or equity-equivalent securities or to settle any outstanding
litigation.

4.8 Indemnification of Purchasers. Subject to the provisions of this
Section 4.8, the Company will indemnify and hold the Purchasers and their
respective directors, officers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls such Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the

 

26



--------------------------------------------------------------------------------

Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing, reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party. The Company will not be
liable to any Purchaser Party under this Agreement (i) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by the Purchasers in this Agreement or in the other Transaction
Documents.

4.9 Reservation of Common Stock. As of the date hereof, the Company has reserved
for issuance from its duly authorized shares of Common Stock, and the Company
shall continue to maintain such reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for issuance
pursuant to the Transaction Documents as may be required to fulfill its
obligations under the Transaction Documents in full with respect to the issuance
of the Shares and the Warrant Shares pursuant to any exercise of the Warrants.

4.10 Trading Leak-Out. Each Purchaser, severally and not jointly with the other
Purchasers, hereby covenants and agrees that from the Trading Day immediately
following the Exercise Date until 4:00 p.m. on the fifteenth (15th) Trading Day
immediately following the Exercise Date, neither such Purchaser nor any of its
Affiliates shall, on any Trading Day during such period, sell shares of Common
Stock on the Trading Market in excess of 20% of the daily trading volume of the
Common Stock on such Trading Day, as reported on Bloomberg.

4.11 Subsequent Equity Sales.

(a) Except for the exempt issuances forth in Section 4.11(b) below, from the
date hereof until the earlier of (i) June 30, 2011 and (ii) the date that is
thirty (30) days after the Exercise Date (the “Restricted Period”), the Company
shall not issue, enter into any agreement to issue or announce the issuance or
proposed issuance of any shares of Common Stock or Common Stock Equivalents
(each, a “Subsequent Financing”). The Restricted Period shall be extended by
that number of days equal to the number of Trading Days during the Restricted
Period on which (X) trading in the Common Stock is suspended by any Trading
Market, (Y) the Registration Statement is not effective or (Z) the prospectus
included in the Registration Statement may not be used by the Purchasers for the
resale of the Shares and the Warrant Shares.

 

27



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the restrictions set forth in Section 4.11(a)
above shall not apply in respect of any of the following exempt issuances:

(i) the issuance of the Warrant Shares;

(ii) the issuance of shares of Common Stock issuable upon exercise of the
Selling Agent Warrants;

(ii) the issuance of shares of Common Stock or options to purchase shares of
Common Stock to employees, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee comprised of the non-employee members of the Board of Directors
established for such purpose;

(iii) the issuance of securities upon the exercise or exchange of or conversion
of any securities exercisable or exchangeable for, or convertible into, shares
of Common Stock issued and outstanding on the date of this Agreement; provided
that such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price thereof;

(iv) the issuance of securities pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested members of the Board of
Directors; provided, that any such issuances shall be permitted to be made only
to a Person (or to the equityholders of a Person) which is, itself or through
its subsidiaries, an operating company or an asset in a business synergistic
with the business of the Company and shall provide the Company with benefits in
addition to the investment of funds; provided, however, that this exclusion
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities; and

(v) with the prior written consent of the Selling Agent, up to an amount of
Common Stock and warrants equal to the difference between $2,900,000 and the
aggregate Subscription Amounts hereunder, on the same terms and conditions and
prices as hereunder, with investors executing definitive agreements for the
purchase of such securities and such transactions having closed on or before the
earlier of (i) the Filing Deadline (as defined in the Registration Rights
Agreement) or (ii) the date that the Initial Registration Statement (as defined
in the Registration Rights Agreement) is actually filed with the SEC.

4.12 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it, nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the Initial Press Release. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated

 

28



--------------------------------------------------------------------------------

by this Agreement are publicly disclosed by the Company pursuant to the Initial
Press Release, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules. Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Initial Press Release, (ii) no Purchaser shall be restricted or
prohibited hereby from effecting any transactions in any securities of the
Company in accordance with applicable securities laws from and after the time
that the transactions contemplated by this Agreement are first publicly
announced pursuant to the Initial Press Release and (iii) no Purchaser shall
have any duty of confidentiality hereby to the Company after the issuance of the
Initial Press Release. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the covenant set
forth above shall only apply with respect to the portion of assets managed by
the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.

4.13 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

4.14 Delivery of Securities After Closing. The Company shall deliver, or cause
to be delivered, the respective Securities purchased by each Purchaser to such
Purchaser within three (3) Trading Days of the Closing.

4.15 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of its Common
Stock, which dilution may be substantial under certain market conditions. The
Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Shares and
the Warrant Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

 

29



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by the Company and any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before December 31, 2010; provided, however, that such
termination will not affect the right of any party to sue for any breach by the
other party (or parties).

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via e-mail or facsimile at the e-mail
address or facsimile number set forth on the signature pages attached hereto
prior to 5:30 p.m. (Eastern Time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
e-mail or facsimile at the e-mail address or facsimile number set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (Eastern Time) on any Trading Day, (c) the second (2nd) Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto until changed by notice
given in accordance with this Section 5.4.

5.5 Entire Agreement. This Agreement and its exhibits and schedules constitutes
the entire agreement among the Purchasers and the Company with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.

5.6 Amendments; Waivers. Any provision of this Agreement may be waived,
modified, supplemented or amended (either generally or in a particular instance
and either retroactively or prospectively) in a written instrument signed, in
the case of an amendment, by the Company and the Supermajority Purchasers or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with

 

30



--------------------------------------------------------------------------------

respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

5.7 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.

5.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8.

5.10 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof, except
to the extent that the application of the General Corporation Law of the State
of Delaware is mandatorily applicable. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and federal courts located in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding has been commenced in an improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or

 

31



--------------------------------------------------------------------------------

proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

5.11 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable, for the applicable statute of limitations.

5.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
e-mail or facsimile transmission, including e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

5.13 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
of the Securities is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing Securities is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement Security.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

32



--------------------------------------------------------------------------------

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. For reasons of administrative
convenience only, each Purchaser and its respective counsel have chosen to
communicate with the Company through GT. GT does not represent any of the
Purchasers and only represents the Selling Agent. The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by any of the Purchasers.

5.18 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.19 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.20 Construction.

(a) The parties agree that each of them and/or their respective counsel has
reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments hereto.

 

33



--------------------------------------------------------------------------------

(b) Each and every reference to share prices and shares of Common Stock in any
Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CAMBRIDGE HEART, INC.      Address for Notice: By:  

      /s/ Ali Haghighi-Mood

     100 Ames Pond Drive Name:   Ali Haghighi-Mood      Tewksbury, MA 01876
Title:   President and Chief Executive Officer      Attn: President With a copy
to (which shall not constitute notice):     

Nutter, McClennen & Fish LLP

155 Seaport Blvd.

Boston, MA 02210

Attn: Michelle L. Basil, Esq.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASERS FOLLOW]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART

SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:  

 

  Signature of Authorized Signatory of     Investing Entity or Person:  

 

  Name of Authorized Signatory:  

 

  Title of Authorized Signatory:  

 

  Email Address of Authorized Signatory:  

 

  Address for Notice of Investing Entity or Person:  

 

   

 

   

 

    Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

   

 

   

 

    Subscription Amount: $                             Shares:
                                                        Warrant Shares:
                                        

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser Name

   Subscription
Amount      Purchaser Shares  

George M. Abraham

   $ 50,000         250,000   

James E. Anderson

   $ 50,000         250,000   

Jay R. Angle

   $ 200,000         1,000,000   

Anthony Athanas, Jr.

   $ 75,000         375,000   

G. Hervey Bathurst

   $ 75,000         375,000   

John Blum, Jr.

   $ 40,000         200,000   

Michael Brodherson

   $ 50,000         250,000   

Bunkap Industries, Inc.

   $ 75,000         375,000   

Virginia Cahal

   $ 25,000         125,000   

Francis Chan and Jeffrey Chan, JTWROS

   $ 25,000         125,000   

Alan David Cohen

   $ 20,000         100,000   

Charles and Sandra Curtis, JTWROS

   $ 40,000         200,000   

Jason Curtis

   $ 30,000         150,000   

Arthur Dunkin

   $ 40,000         200,000   

Steven Etra

   $ 250,000         1,250,000   

Brenda Forwood

   $ 25,000         125,000   

Frederick Reese Freyer

   $ 25,000         125,000   

Frank J. Garofalo

   $ 80,000         400,000   

Gunther Motor Company of Plantation, Inc.

   $ 50,000         250,000   

Constantine Hagepanos

   $ 25,000         125,000   

Gregory Harrison

   $ 100,000         500,000   

Robert Henely

   $ 25,000         125,000   

Ryan Hogan

   $ 80,000         400,000   



--------------------------------------------------------------------------------

               

Stephen Holzel

   $ 25,000         125,000   

Francis Howard

   $ 150,000         750,000   

Daniel Hudson, IRA

   $ 25,000         125,000   

Intermark, LLC

   $ 50,000         250,000   

ISeeFitPeople, Inc.

   $ 25,000         125,000   

Robert Jacobs and Susan Jacobs, JTWROS

   $ 25,000         125,000   

James Krag, M.D.

   $ 25,000         125,000   

Stephen Leppo

   $ 25,000         125,000   

Craig Lindberg

   $ 25,000         125,000   

John D. Marks

   $ 25,000         125,000   

Luis F. Martins

   $ 200,000         1,000,000   

Patrick William O’Reilly

   $ 50,000         250,000   

Osiris Investment Partners, L.P.

   $ 225,000         1,125,000   

Michael Pantelis

   $ 25,000         125,000   

John R. Rogers, IRA

   $ 50,000         250,000   

John R. Rogers

   $ 50,000         250,000   

John J. Shaw

   $ 100,000         500,000   

Chris Sidhilall

   $ 25,000         125,000   

John Sloan, Jr.

   $ 40,000         200,000   

Gerald and Seena Sperling, JTWROS

   $ 30,000         150,000   

F. Richard Stark

   $ 20,000         100,000   

M.R. Stephenson

   $ 100,000         500,000   

Raymond Tinney, IRA

   $ 40,000         200,000   

Theodore W. VanVick

   $ 25,000         125,000   

James Walker

   $ 40,000         200,000   

Robert Zens

   $ 25,000         125,000   